Opinion .by
Mu. Justice Mitchell,
The widow and heirs are entitled to the income of the real estate between the death of testator and the sale, unless the will has taken it out of the usual course of devolution and put it in the hands of the executors for the payment of debts. It is not a question of conversion, as the learned judge below rightly held, but of intent.
The testator had large assets, but also large liabilities,- and *222tbe will indicates that he knew that a settlement of his estate in the usual course of law would leave little or nothing to his family. He had therefore the choice of letting the family get along-for a few years without income, in order that they might then have something saved, or of letting them take the chances of the income from the farms for a few months and .then have nothing. He plainly chose the first alternative. His will empowers his executors, of whom the widow was one, to keep his estate intact and undistributed for a period of five years, and during that period, at their discretion to sell and convey, or to mortgage or pledge any of his real or personal estate for the purpose of raising money for the payment of debts! At the end of the five years, or upon the settlement of the estate by the executors, distribution was to be made. Nothing could be plainer than the general intent and guiding, purpose of the testator to take his estate out of the ordinary legal devolution, and to prevent a present distribution of any of it to the heirs, in the hope of ultimate advantage. The power expressly given over the whole estate, real and personal, to sell, mortgage or pledge for payment of debts, necessarily includes the power to manage, to collect and apply the income of the whole for the desired purpose. This the executors have done.
Decree affirmed.